Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 11/15/2019 are being considered for examination. Claims 1-6 are being considered for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (Patent No. US 10,127,794) in view of Kahng (Patent No. US 2013/0076502), Costello (PG Pub No. US 2017/0013337) and Tarnow et al. (PG Pub No. US 20140375186).

Regarding Claim 1, Britt discloses a child alarm system, said child alarm system comprising: a reminder alarm assembly including (Column 2, line 35-Column 4, line 47; child vehicle occupancy warning system, generates audible alert reminder sequence),

and a magnet rest configured to removably attach to said magnet and form a circuit (Column 2, line 44-67, Column 3, lines 1-14; a first magnet coupled to first housing removably retained on the vehicle, first and second magnets in electromagnetic communication when the door is closed); 
wherein separation of said magnet and said magnet rest activates an alarm of said reminder alarm assembly and an audible alert is initiated in order to notify and remind a caregiver of a child being present in a vehicle (Column 3, lines 1-14, Column 4, lines 47-60; when door is in the open position and second magnet is removed from communication with first magnet, the processor generates the alarm sequence, audible alarm is emitted to remind driver to check for the child in the back seat); and 
provide an alarm system for preventing said child from being left unattended in said vehicle (Column 3, lines 1-14, Column 4, lines 47-60; when door is in the open position and second magnet is removed from communication with first magnet, the processor generates the alarm sequence, audible alarm is emitted to remind driver to check for the child in the back seat).
Britt does not disclose a flower shaped child reminder system. 
In the same field of vehicle reminders, Kahng discloses a known flower shaped child reminder system (Paragraph 0011; a bright, distinct visual cue, e.g. a device in the shape of a purple flower). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Britt to incorporate the teachings of Kahng to include a flower shaped child reminder device into one of the magnetic housings disclosed by Britt, 
The combination of Britt and Kahng do not disclose:
a flower head section comprising flower petals, a speaker at a center portion of said flower petals, a release wire extending therefrom and
a holster member having a hook for mounting to an air vent of a vehicle and supporting said flower head section between uses,
wherein said flower head section and said holster member are configured to work in combination.
In the same field of flower shaped electronic devices, Costello discloses a known flower shaped electronic device including:
a flower head section comprising flower petals (Paragraph 0018-0022, Figure 1, flower head frame 102 comprising petals surrounding speaker 104), a speaker at a center portion of said flower petals (Paragraph 0018-0022, Figure 1, flower hear frame 102 comprising petals surrounding speaker 104), and a release wire extending therefrom (Paragraph 0025-0029; mounting element may be string, chain, rope, cord, hook, bracket, etc. or other connector) and
a holster member having a hook for mounting and supporting said flower head section between uses, wherein said flower head section and said holster member are configured to work in combination (Paragraph 0025-0029; mounting element may be string, chain, rope, cord, hook, bracket, etc. or other connector).

The combination of Britt, Kahng, and Costello does not disclose:
a suction cup, 
or a hook for mounting to an air vent of a vehicle and supporting said flower head section between uses. 
In the same field of backseat child safety systems and electronic warning devices, Mitchell discloses a known system including:
a suction cup (Paragraph 0043; component 160 may be mounted via suction cups), 
or a hook for mounting to an air vent of a vehicle and supporting said flower head section between uses (Paragraph 0042; component 160 may be mounted via mounted device on vehicle air vent). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Britt, Kahng and Costello to incorporate the teachings of Mitchell to include a suction cup for a flower shaped housing for mounting the flower device to glass surfaces in the vehicle and a hook for mounting the flower shaped housing to an air vent. Doing so would allow the flower shaped housing to be mounted in locations 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687